Name: 89/69/EEC, Euratom, ECSC: COMMISSION Decision of 22 December 1988 adjusting the weightings applicable from 1 November 1988 to the remuneration of officials of the European Communities serving in non-member countries
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  cooperation policy;  labour market;  economic analysis
 Date Published: 1989-01-31

 Avis juridique important|31989D006989/69/EEC, Euratom, ECSC: COMMISSION Decision of 22 December 1988 adjusting the weightings applicable from 1 November 1988 to the remuneration of officials of the European Communities serving in non-member countries Official Journal L 029 , 31/01/1989 P. 0065 - 0066*****COMMISSION DECISION of 22 December 1988 adjusting the weightings applicable from 1 November 1988 to the remuneration of officials of the European Communities serving in non-member countries (89/69/EEC, EURATOM, ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of Officials of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (ECSC, EEC, Euratom) No 2339/88 (2), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas, pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, Council Regulation (ECSC, EEC, Euratom) No 3383/88 (3) laid down the weightings to be applied from 1 July 1988 to the remuneration of officials serving in non-member countries payable in the currency of their country of employment; Whereas the Commission has made a number of adjustments to these weightings in recent months (4) pursuant to the second paragraph of Article 13 of Annex X to the Staff Regulations; Whereas some of these weightings should be adjusted with effect from 1 November 1988 given that the statistics available to the Commission show that in certain non-member countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted, HAS DECIDED AS FOLLOWS: Sole Article With effect from 1 November 1988 the weightings applicable to the remuneration of officials serving in non-member countries payable in the currency of their country of employment are hereby adjusted as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Decision takes effect. Done at Brussels, 22 December 1988. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 204, 29. 7. 1988, p. 5. (3) OJ No L 296, 29. 10. 1988, p. 79. (4) See page 63 of this Official Journal. ANNEX 1.2 // // // Country of employment // Weighting // // // Brazil // 64,91 // China // 67,14 // Egypt // 59,82 // Ghana // 61,67 // Kenya // 62,24 // Lebanon // 69,24 // Sierra Leone // 128,40 // Solomon Islands // 78,95 // Somalia // 43,66 // Suriname // 193,35 // Tanzania // 49,20 // Turkey // 56,67 // Uganda // 93,23 // Zaire // 103,11 // Zambia // 69,42 // //